DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
	The applicant argues “it is clear that the solution by Satou is much more complex than the present solution. In the present invention it is only necessary to determine if there is enough light power in the sample, in all frequencies of the light sample, to generate an indicator value representative of the amount of light in the sample. Now, in view of this alone, the solution by Satou cannot be applied for the same purpose.”
	The examiner respectfully disagrees. Whether the system of Satou is more complex or not is irrelevant. Likewise, whether or not Satou has the same purpose is also irrelevant. During patent examination, the pending claims must be given their broadest reasonable interpretation. Accordingly, the claims as presented does not require exclusion of more complex system or a system that does not have same purpose as applicant’s. That is why the combination of Satou and Sezerman et al. still reads on the claim. Furthermore, although the applicant argues that “in the present invention it is only necessary to determine if there is enough light power in the sample, in all frequencies of the light sample”, the actual claim language is “determine, on a basis of the sample, an indicator value indicates of an amount of light in the sample of the signal.” That is, claim limitation does not require that the sample contains all frequencies of the transmitted light signal.
	The applicant further argues that “any detection/non-detection relates to that specific frequency band, and, therefore, the amount of light in all frequencies remains unknown, which is of utmost interest in the present invention. Therefore, the operational principle is totally different between the present invention and Satou.
	However, the examiner respectfully disagrees. Neither “all frequencies” of the transmitted optical signal nor the operational principle is part of the claimed limitation. That is, the claim limitations only require “receive a sample of a signal conveyed in the communication channel.” Satou discloses slitting part of the transmitted optical signal by the optical splitter 60  and feeding it to the optical channel monitor (OCM) 60. (see Fig. 1). Thus, Satou teaches the claimed limitation.
	The applicant also argues “the reference signals from the point of the comparison device are varying and is not constant as is the case according to the present invention as now defined in the amended claims.”
	The examiner respectfully disagrees. The signal detection unit 80 of Satou records the optical power of the selected frequency and compares the optical power to the predetermined alarm threshold. When the optical power is the selected frequency is equal to or more than a predetermined alarm threshold, the alarm generation unit 82 determines that the optical signal is normally transmitted (see, Fig. 1, Column 7, lines 50-55). Since the alarm threshold is predetermined, the value of the alarm threshold is constant and not varying. Furthermore, Satou discloses “when the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm.” (see, Column 7, lines 56-59). Notice “the” in front of “alarm threshold.” It is clear from the article that other frequencies are also compared to the same predetermined alarm threshold because the article (the) is used before a noun to indicate that the identity of the noun is known to the reader.
	Finally, the applicant argues that “the NB-IoT technology cannot be used in the context of the solution by Satou due to the fact that since it is arranged to monitor if the multiplexing is performed so that the channels carry the “expected” signals in the high speed environment, the utilization of the communication technology having low bit rates is not applicable for any kind of monitoring of the high-speed communication environment.”
The examiner respectfully disagrees. The communication required by the NB-IoT is the monitoring result whether the optical signal is normally transmitted. Data of the communication system is carried by the optical signal transmitted through the fiber. Thus, it is erroneous to assert that the data in the optical signal is transmitted the communication channel established with the Narrow Band Internet of Things. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Satou (US10623095B2) in view of Sezerman et al. (US20070047875A1) and Wikipedia (Narrowband IoT, 2018).
	Regarding claim 1, Satou discloses An arrangement for monitoring an operation of an optical fiber, the arrangement (Fig. 1) comprises: 
	an indicator device (Fig. 1; the optical channel monitor (OCM) 70) arranged to receive (Fig. 1; the OCM 70 receives optical signal from the optical splitter 60 as shown), from an optical component (Fig. 1; the optical splitter 60) arranged in a communication channel of the optical fiber (Fig. 1; the optical splitter 60 is arranged in the optical transmission path fiber as shown), a sample of a signal conveyed in the communication channel (Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1), 
	determine, on a basis of the sample, an indicator value indicative of an amount of light in the sample of the signal (Fig. 1; Column 6, lines 32-36 and lines 61-66; The variable wavelength filter 71 transmits light having the sampling point frequencies recorded in the ROM 72 and causes the PD 74 to receive the light. The PD 74 is a photo diode and outputs an electric signal having an amplitude proportional to the power of the received light. The power measurement value of the optical signal and the frequency of the variable wavelength filter 71 (i.e., the frequency of the sampling point) during measurement are written into a specific address region of the RAM 75 as measurement data, every time when scanning of the OCM 70 is executed),
	a computing device (Fig. 1; the signal detection unit 80) arranged to compare the indicator value to a reference value, the reference value being a constant value (Fig. 1; Column 7, lines 27-32 and lines 50-59; The signal detection unit 80 includes a comparison unit 81 and an alarm generation unit 82. The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When each of the optical power corresponding to the selected frequencies of the sampling points is equal to or more than a predetermined alarm threshold, the alarm generation unit 82 determines that the optical signals A1, A2, B1, and B2 are normally transmitted from the transmitters A1, A2, B1, and B2, respectively. In this case, the alarm generation unit 82 does not issue an alarm. However, when the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm), and 
	set, in accordance with a comparison between the indicator value and the reference value, a detection result to express one of the following: (i) the sample of the signal carries a predefined amount of light, (ii) the predefined amount of light is absent from the sample (Fig. 1; Column 7, lines 27-32 and lines 50-62; The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm. The signal interruption alarm may be output together with information about the transmitter that causes the alarm, the frequency grid, and the center frequency).
	However, the present system does not expressly disclose a communication part arranged to generate a signal to a communication network to deliver information on the detection result.	 
	Sezerman et al. discloses a communication part (Fig. 5; the interface) arranged to generate a signal to a communication network to deliver information on the detection result (Fig. 5; Fig. 4; Para. 28; A microcontroller 64 is used to control the interchange of the readings between the device interface 66 and the outside world. This allows the measured optical signal to be sent to a remote location using any of several common interfaces, including but not limited to, RS232, USB (Universal Serial Bus), phone lines, LAN (local area network) lines, wirelessly (using Bluetooth.RTM. or Zigbee.RTM., for example), or other common or proprietary schemes. An example of the remote location is central office as shown in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an interface for communicating with remote location, as taught by Sezerman et al., in the present system in order to reduce the cost of maintenance by eliminating the need for a presence of a technician at the monitoring site to check proper working condition of the optical communication system. 
	However, the present combination still lacks a Narrow Band Internet of Things radio technology.
	Wikipedia discloses a Narrow Band Internet of Things radio technology (Page 1, first paragraph; Narrowband IoT is a Low Power Wide Area Network (LPWAN) radio technology standard developed by 3GPP to enable a wide range of cellular devices and services).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Narrowband IoT technology, as taught by Wikipedia, in the present combination to transmit the monitored information to remote location. One of ordinary skill in the art would have been motivated to do so because of the low cost operation. Narrowband IoT works with very small amounts of data, resulting in low energy consumption. It also offers the benefit of the low complexity and long battery life while allows the transmission of data at low bit rates over long distances.
	Regarding claim 4, the present combination discloses The arrangement of claim 1, as described and applied above, wherein the indicator device of the arrangement is arranged to determine the indicator value by transforming the sample of the signal being in an optical form to an electrical signal (Satou, Fig. 1; Column 6, lines 32-36 and lines 61-66; The variable wavelength filter 71 transmits light having the sampling point frequencies recorded in the ROM 72 and causes the PD 74 to receive the light. The PD 74 is a photo diode and outputs an electric signal having an amplitude proportional to the power of the received light. The power measurement value of the optical signal and the frequency of the variable wavelength filter 71 (i.e., the frequency of the sampling point) during measurement are written into a specific address region of the RAM 75 as measurement data, every time when scanning of the OCM 70 is executed).
	Regarding claim 5, the present combination discloses The arrangement of claim 1, as described and applied above, wherein the indicator device of the arrangement is arranged to receive the sample of the signal conveyed in the communication channel by one of: in a continuous manner; at predefined intervals (Satou, Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1. Thus, the OCM 70 receives the split optical signal in a continuous manner).
	Regarding claim 6, the present combination discloses The arrangement of claim 1, as described and applied above, the arrangement further comprising the optical component (Satou, Fig. 1; the monitoring system of Fig. 1 includes the optical splitter 60).
	Regarding claim 7, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 1.
	Regarding claim 10, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 4.
	Regarding claim 11, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 5.
	Regarding claim 12, Satou discloses A computing device for monitoring an operation of an optical fiber, the computing device (Fig. 1; the signal detection unit 80) comprises:
	at least one processor (Fig. 1; Claim 18; a program is executed by a processor of an optical signal monitoring apparatus);
	at least one memory including computer program code (Fig. 1; Claim 18; a non-transitory computer readable recording medium having embodied thereon a program);
	the at least one memory and the computer program code configured to, with the at least one processor, cause the computing device to (Fig. 1; Claim 18; a non-transitory computer readable recording medium having embodied thereon a program, which when executed by a processor of an optical signal monitoring apparatus, causes the optical signal monitoring apparatus to execute an optical signal monitoring):
	compare an indicator value to a reference value, the reference value being a constant value (Fig. 1; Column 7, lines 27-32 and lines 50-59; The signal detection unit 80 includes a comparison unit 81 and an alarm generation unit 82. The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When each of the optical power corresponding to the selected frequencies of the sampling points is equal to or more than a predetermined alarm threshold, the alarm generation unit 82 determines that the optical signals A1, A2, B1, and B2 are normally transmitted from the transmitters A1, A2, B1, and B2, respectively. In this case, the alarm generation unit 82 does not issue an alarm. However, when the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm), the indicator value being indicative of an amount of light in a sample of a signal conveyed in the optical fiber (Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1),  
	set, in accordance with a comparison between the indicator value and the reference value, a detection result to express one of the following: (i) the sample of the signal carries a predefined amount of light, (ii) the predefined amount of light is absent from the sample (Fig. 1; Column 7, lines 27-32 and lines 50-62; The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm. The signal interruption alarm may be output together with information about the transmitter that causes the alarm, the frequency grid, and the center frequency).
	However, the present system does not expressly disclose generate a signal to a communication network to deliver information on the detection result.	 
	Sezerman et al. discloses generate a signal to a communication network to deliver information on the detection result (Fig. 5; Fig. 4; Para. 28; A microcontroller 64 is used to control the interchange of the readings between the device interface 66 and the outside world. This allows the measured optical signal to be sent to a remote location using any of several common interfaces, including but not limited to, RS232, USB (Universal Serial Bus), phone lines, LAN (local area network) lines, wirelessly (using Bluetooth.RTM. or Zigbee.RTM., for example), or other common or proprietary schemes. An example of the remote location is central office as shown in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an interface for communicating with remote location, as taught by Sezerman et al., in the present system in order to reduce the cost of maintenance by eliminating the need for a presence of a technician at the monitoring site to check proper working condition of the optical communication system. 
	However, the present combination still lacks a Narrow Band Internet of Things radio technology.
	Wikipedia discloses a Narrow Band Internet of Things radio technology (Page 1, first paragraph; Narrowband IoT is a Low Power Wide Area Network (LPWAN) radio technology standard developed by 3GPP to enable a wide range of cellular devices and services).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Narrowband IoT technology, as taught by Wikipedia, in the present combination to transmit the monitored information to remote location. One of ordinary skill in the art would have been motivated to do so because of the low cost operation. Narrowband IoT works with very small amounts of data, resulting in low energy consumption. It also offers the benefit of the low complexity and long battery life while allows the transmission of data at low bit rates over long distances.
	Regarding claim 13, Satou discloses A non-transitory computer-readable medium on which is stored a computer program for monitoring an operation of an optical fiber which, when executed by at least one processor, causes a computing device to perform (Fig. 1; Claim 18; the signal detection unit 80, wherein a non-transitory computer readable recording medium having embodied thereon a program, which when executed by a processor of an optical signal monitoring apparatus, causes the optical signal monitoring apparatus to execute an optical signal monitoring):
	compare an indicator value to a reference value, the reference value being a constant value (Fig. 1; Column 7, lines 27-32 and lines 50-59; The signal detection unit 80 includes a comparison unit 81 and an alarm generation unit 82. The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When each of the optical power corresponding to the selected frequencies of the sampling points is equal to or more than a predetermined alarm threshold, the alarm generation unit 82 determines that the optical signals A1, A2, B1, and B2 are normally transmitted from the transmitters A1, A2, B1, and B2, respectively. In this case, the alarm generation unit 82 does not issue an alarm. However, when the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm), the indicator value being indicative of an amount of light in a sample of a signal conveyed in the optical fiber (Fig. 1; Column 6, lines 5-13; The optical signals A1 to C2, which are converted into WDM signals after the optical wavelength multiplexing unit 50 multiplexes the optical signals, are split into two signals by the optical splitter 60. One of the WDM signals split into two by the optical splitter 60 is output to a transmission path, and the other one of the WDM signals is output to the OCM 70. A split ratio of the optical splitter 60 between the transmission path and the OCM 70 is preferably about 9:1), 
	set, in accordance with a comparison between the indicator value and the reference value, a detection result to express one of the following: (i) the sample of the signal carries a predefined amount of light, (ii) the predefined amount of light is absent from the sample (Fig. 1; Column 7, lines 27-32 and lines 50-62; The comparison unit 81 compares the data acquired from the transmitters A1 to C2 with the data acquired from the OCM 70, and detects the presence or absence of the optical signals A1 to C2. When the optical power of the frequency of any one of the sampling points is less than the alarm threshold, the alarm generation unit 82 issues a signal interruption alarm. The signal interruption alarm may be output together with information about the transmitter that causes the alarm, the frequency grid, and the center frequency).
	However, the present system does not expressly disclose generate a signal to a communication network to deliver information on the detection result.	 
	Sezerman et al. discloses generate a signal to a communication network to deliver information on the detection result (Fig. 5; Fig. 4; Para. 28; A microcontroller 64 is used to control the interchange of the readings between the device interface 66 and the outside world. This allows the measured optical signal to be sent to a remote location using any of several common interfaces, including but not limited to, RS232, USB (Universal Serial Bus), phone lines, LAN (local area network) lines, wirelessly (using Bluetooth.RTM. or Zigbee.RTM., for example), or other common or proprietary schemes. An example of the remote location is central office as shown in Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an interface for communicating with remote location, as taught by Sezerman et al., in the present system in order to reduce the cost of maintenance by eliminating the need for a presence of a technician at the monitoring site to check proper working condition of the optical communication system. 
	However, the present combination still lacks a Narrow Band Internet of Things radio technology.
	Wikipedia discloses a Narrow Band Internet of Things radio technology (Page 1, first paragraph; Narrowband IoT is a Low Power Wide Area Network (LPWAN) radio technology standard developed by 3GPP to enable a wide range of cellular devices and services).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Narrowband IoT technology, as taught by Wikipedia, in the present combination to transmit the monitored information to remote location. One of ordinary skill in the art would have been motivated to do so because of the low cost operation. Narrowband IoT works with very small amounts of data, resulting in low energy consumption. It also offers the benefit of the low complexity and long battery life while allows the transmission of data at low bit rates over long distances.
	Regarding claim 14, the present system discloses A communication system (Satou, Fig. 1), comprising: a network device communicatively connected with an optical fiber to a network node (Satou, Fig. 1; the transmitting node is connected to the OCM 70 and signal detection unit 80 through optical fiber as shown), and an arrangement according to claim 1, as described and applied above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636